Title: Thomas Jefferson to James Monroe, 26 May 1812
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir Monticello May 26. 12.
           With this letter I put into the post office a very large packet containing all the papers respecting the Batture which I recieved from your office. for these papers I gave a specific receipt, subscribed to a list of them. I had stitched them together in quires to prevent their separation or loss in the hands of counsel. I hope mr Graham will take the trouble to examine them by my receipt, and, finding all returned, that he will certify at the foot of the reciept that all have been returned. he will find more than all, because I have annexed others procured from other quarters, which I have thought might as well go & remain with the rest, as belonging to the same subject, and making part of the justification of the Executive.
          Of a very superior importance is the copy of Crozat’s charter sent me by Genl Armstrong, and seperately inclosed herein with his letter. this charter, being the original establishment of the limits of Louisiana, is all-important to us. I deposit it therefore in your office for public use. you will consider whether it’s importance does not render it expedient to give it all the authenticity possible, by requesting Genl Armstrong to annex it to it a Certificate on oath, stating all the circumstances of time, place & occasion of his getting it, which may shew it to be a copy admitted by the French offices & functionaries, authenticating his affidavit under some public seal. the only copy we had before was an English translation annexed to the English translation of Joutel (& not to Joutel’s original) which I possess. I think this paper of great public concernment.
          ever affectionately yoursTh: Jefferson
        